Citation Nr: 9916014	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1968 
to April 1970, from March 1973 to March 1975, and from May to 
June 1976.  

This appeal arises from a January 1995 rating decision of the 
Roanoke, Virginia, regional office (RO).  By that rating 
action, the RO denied the veteran's claim for a disability 
evaluation greater than 30 percent for PTSD.  The veteran 
thereafter perfected an appeal, and in July 1998, the Board 
of Veterans' Appeals (Board) remanded the case for further 
evidentiary development.  Subsequently, by a January 1999 
rating action, the RO granted a 50 percent disability 
evaluation for the veteran's service-connected PTSD, 
effective from November 22, 1994, the date of the veteran's 
claim for an increased rating.  In May 1999, the RO returned 
the veteran's claims file to the Board for appellate review.  


FINDINGS OF FACT

The veteran's PTSD is manifested by no more than considerable 
impairment of occupational and social function, with symptoms 
that are relatively stable and generally controlled by 
medication.  He does not experience symptoms to a degree that 
he is deficient in most areas such as work, family relations, 
judgment, thinking, and mood.  


CONCLUSION OF LAW

A rating greater than 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Code 9411 (1998) and § 4.132, Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  

Before specifically addressing the issue of entitlement to an 
increased disability rating, the Board acknowledges that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 
7, 1996) codified at 38 C.F.R. § 4.130, Code 9411 (1998).  
Therefore, adjudication of a claim for a disability 
evaluation greater than 50 percent for service-connected PTSD 
must include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

Under the new schedular criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  61 Fed. Reg. 52701, 52702 (Oct. 8, 1996) 
codified at 38 C.F.R. § 4.130, Code 9411 (1998).  

The criteria in effect prior to those listed above provided 
for a 50 percent rating when pertinent symptomatology 
demonstrated that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132 (1996).  A 70 percent rating was assigned 
when the relevant symptomatology showed that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  

Therefore, with these criteria in mind, the Board will 
address the merits of the veteran's claim for a disability 
evaluation greater than 50 percent for his service-connected 
PTSD.  Because the Board must consider whether the veteran 
would qualify for a rating greater than that assigned by the 
RO under either set of criteria, Karnas, supra, consideration 
under the old criteria will be undertaken first.  

Throughout the current appeal, the veteran has contended that 
his PTSD has worsened to such an extent that he is unable to 
do his job.  The veteran has asserted that he has problems 
sleeping, constant headaches, irrelevant speech, nightmares, 
sweats, flashbacks, excessive anxiety, depression, and 
ineffective coping skills.  The veteran has described himself 
as a loner who is alienated from his family and friends and 
who feels "edgy" and "raged" around people.  See, e.g., 
hearing transcript (T.) at 4, 15-16.  The veteran has also 
explained that he takes medication for his PTSD and that, 
without this medicine, he is a "walking time bomb."  He 
reports receiving counseling at the local VA hospital 
approximately once a month 

and has had to go to the emergency room "on a couple of 
occasions" for panic and anxiety attacks.  On these 
occasions, he claims that he was instructed to "take some 
time off."  T. at 8, 10-13.  

At the April 1998 personal hearing, the veteran testified 
that, due to his drowsiness which resulted from his 
medications for his PTSD, as well as his panic attacks, he 
was relieved of his responsibilities as a crane operator and 
began working as an assistant telecommunications specialist 
in a "sheltered" environment."  T. at 4-7, 13-15.  
According to the veteran's testimony, he had taken an 
abnormal amount of leave from his job, predominantly because 
of his service-connected condition.  T. at 5-6, 11-12.  

Post-service medical records reflect periodic treatment for 
PTSD (approximately three to four times per year) between 
April 1990 and December 1994.  These earlier reports 
demonstrate that the veteran was doing well (i.e., fairly 
stable) while taking medication for his PTSD.  Although he 
continued to have some episodes of "panic," they were not 
as frequent or severe as previous attacks.  He also had no 
undue irritability or startle responses.  Specifically, in 
April 1990, the veteran, who at the time worked with heavy 
machinery, was warned of the risks.  In October 1990, the 
veteran noted an increase in his anxiety due to pressures at 
work (being required to work longer shifts).  One of his 
treating physicians expressed his opinion that the veteran 
could handle full-time employment with 8-hour shifts, but 
that his working 12-hour shifts on a regular basis was not 
advisable.  An increase in the veteran's medication in 
January 1991 resulted in less anxiety and more sleep, but no 
sedation or "grogginess."  

In April 1991, the veteran reported that he liked his new 
assignment of a "desk job" at work.  In August 1992, he was 
reassigned to the planning department which he also described 
as a desk job.  Several months later, in November 1992, the 
veteran stated that he was doing fairly well in his new job, 
but he had some disagreement over his proficiency report.  
According to a February 1994 medical report, the veteran's 
symptoms had been under better control following his 
employment 

transfer from operating heavy machinery.  In August 1994, one 
of the veteran's treating physicians described the veteran's 
PTSD as mild and noted that the veteran was stable on a low 
dose of medication for anxiety symptoms.  It was also noted 
that he was employed full time, and that there were no 
significant psychiatric limitations regarding his employment.  
In October 1994, the veteran explained that he had a new job 
in which he disposed of classified documents.  

A VA PTSD examination conducted in December 1994 revealed 
that the veteran was alert, oriented times 3, cooperative, 
and well-groomed and had goal-oriented, relevant, and 
coherent speech.  He had visual hallucinations when on drugs, 
no auditory hallucinations, some paranoia, and good insight 
and judgment.  The examiner diagnosed chronic PTSD and noted 
that the veteran had a history of panic attacks.  

More recent medical records dated from January 1995 to 
November 1997 reflect that the veteran was treated for his 
PTSD on a more regular basis (almost once a month during this 
time).  These more recent reports demonstrate that the 
veteran was doing well (e.g., he appeared to be stable and to 
be doing "the same") while continuing to take medication 
for his PTSD.  Early 1995 medical records note discussions 
with the veteran regarding marital discord.  According to an 
August 28th, 1995 medical report, the veteran was treated in 
the emergency room for an acute exacerbation of his PTSD.  
The staff psychiatrist recommended that he rest for five 
days, that he continue taking his medication, and that he be 
excused from work until September 4, 1995.  A November 1995 
record shows that, although the veteran was depressed about 
his marital situation, he appeared to be stable.  

In August 1996, the veteran reported that a co-worker had 
been harassing him by stealing his personal items, including 
his medicine.  Although this problem almost led to a physical 
confrontation, the veteran went to his supervisor and was 
then reassigned to a day-shift office job.  Additionally, the 
veteran also stated that his marital relationship was better.  
According to the outpatient treatment report, the 

veteran was tolerating his medication well and appeared "to 
be handling things appropriately."  The examiner diagnosed 
stable PTSD and instructed the veteran to continue taking the 
same medicine.  

In early January 1997, the veteran was afforded a VA PTSD 
examination at which time he described a more than 20-year 
history of nightmares and night sweats, hyper-responsiveness, 
easy distraction, difficulty being around people, 
unpredictable angry outbursts, difficulty trusting others, 
and difficulty being close to other people.  Objective 
findings showed that the veteran was well-dressed, alert, 
oriented, and cognitively intact and had good hygiene, good 
eye contact, and a calm manner.  He also had an anxious mood, 
and a blunted affect, but had a logical and relevant thought 
process, fair insight, and good judgment.  The veteran denied 
suicidal and homicidal ideations.  The examiner concluded 
that the symptoms of the veteran's PTSD, which limited his 
ability to do some kinds of work and which limited his social 
functioning with family and friends, were "in the moderate 
range."  In a March 1997 addendum, the examiner noted that 
the veteran's then-current global assessment of functioning 
(GAF) score, as well as his GAF score over the past year, 
was 60.  

At an evaluation completed at the end of the month, the 
veteran described long-standing PTSD symptoms of nightmares, 
intrusive thoughts, night sweats, social isolation, 
irritability, and depression since leaving Vietnam.  
Additionally, the veteran reported having a history of panic 
attacks which originally occurred twice a week.  However, the 
veteran also explained that, since starting his medication, 
his symptoms had decreased in frequency to once every two to 
three months.  A mental status examination revealed that the 
veteran was casually and neatly dressed and cooperative, and 
that he had logical and goal-directed speech, a mood which 
was non-depressed with an appropriate affect, and insight and 
judgment which were intact.  The veteran denied suicidal or 
homicidal ideation.  The examiner diagnosed chronic PTSD and 
a mild panic disorder with agoraphobia.  

In the following month, the veteran was afforded an 
evaluation by a VA psychologist who determined that the 
veteran was cooperative and had an anxious mood with a stable 
affect, extreme affective numbing when discussing Vietnam 
trauma, and thoughts which were logical and goal-directed.  
The veteran denied suicidal or homicidal ideation, but noted 
that he had "struggled with the fear of loss of control of 
anger and suicidal thoughts in the past."  The psychologist 
found no evidence of psychotic thought with the exception of 
flashbacks of the veteran's war experiences.  The veteran 
explained that his panic attacks, which occurred more 
frequently when he was "under stress," caused him to leave 
his workplace for at least one hour.  The veteran also 
described increased difficulties at work over the past three 
to four years, feelings of helplessness and rage due to "too 
much work," and difficulties with relationships at work.  
The veteran described himself as a loner.  The psychologist 
provided an Axis I diagnosis of delayed chronic PTSD with 
significant impact on social and vocation function and a GAF 
score of 50.  

In April 1997, the veteran noted that he had been 
experiencing an increased frequency of panic attacks, 
difficulty sleeping, and problems with motor restlessness.  
He reported that he had begun taking more medication.  One 
month later, the veteran reported that the frequency of his 
panic attacks had decreased, but that he was experiencing 
more depressive symptoms along with difficulty sleeping and 
motor restlessness.  The veteran was not found to be 
suicidal, homicidal, or psychotic.  His insight and judgment 
were intact.  Also in April 1997, the psychologist who had 
conducted the February 1997 evaluation requested that the 
veteran be excused from work for one week due to service-
connected disability.  

In June 1997, this psychologist again interviewed the 
veteran.  It was noted that the veteran had symptoms of 
disabling PTSD, including intrusive thoughts of past war 
experiences, repetitive traumatic nightmares, brief 
hallucinatory flashbacks and distress upon exposure to cues 
reminding him of the war, difficulties with avoiding 
reminders of the war, detachment/estrangement from people, a 
sense of a foreshortened future, restricted affect and 
amnesia to details of events in the war zone, a sleep 
disorder, extreme irritability, poor concentration, 
hypervigilance, and startle response.  The psychologist noted 
that these symptoms had significantly interfered with both 
social and vocational aspects of the veteran's functioning.  

Additionally, the veteran complained of panic attacks 
occurring more than one time per week, impairment in short-
term and long-term memory, impaired judgment, impaired 
abstract thinking, difficulties with motivation, depression, 
problems with a low mood, and difficulty in establishing and 
maintaining effective relationships with family and 
co-workers.  The veteran showed a flattened affect and 
circumstantial thought.  The psychologist provided the 
diagnostic impression of chronic PTSD "with impact on social 
and vocational function" and noted decompensation and a GAF 
score of 50.  

In the following month, the veteran's symptoms of depression 
had improved somewhat with the increase in medication.  
Several days later, the psychologist who had previously 
evaluated the veteran explained that the veteran's recent 
testing confirmed a "strong PTSD symptom picture."  The 
psychologist, however, recommended against inpatient 
treatment because "it might cause an . . . increase in 
re-experiencing and affective liability" and because the 
veteran wished to continue working as long as possible.  

In August 1997, the psychologist noted that the veteran's 
mood was anxious and that his thoughts were logical with no 
signs of psychosis.  The veteran had no suicidal or homicidal 
plans.  His insight and judgment were intact.  The 
psychologist concluded that the veteran's PTSD symptoms 
remained static.  This symptomatology was confirmed at 
follow-up treatment sessions over the next three months.  The 
psychologist also noted, at the November 1997 treatment 
session, that the veteran's PTSD symptoms remained static.  

Subsequently prepared medical records reflect treatment for 
the veteran's PTSD symptoms every other month from March to 
July 1998.  According to these reports, in March 1998, the 
veteran reported that his stressors included his marital 
problems as well as his uncertainty about his job.  He stated 
that he had not had any panic attacks, but became depressed.  
Mental status evaluation showed that the veteran was 
cooperative, not suicidal, not homicidal, and not psychotic.  
He had a depressed mood, an appropriate affect, and intact 
insight and judgment.  In evaluating the 

veteran one day later, the VA psychologist noted that the 
veteran had an anxious mood, logical thoughts, no signs of 
psychosis, no suicidal or homicidal plans, and unimpaired 
insight and judgment, but concluded that the veteran's PTSD 
symptoms remained "severe."  

In May 1998, following a change in the veteran's medication, 
his depression had improved, and he did not have any panic 
attacks in the previous two months.  Mental status evaluation 
showed that the veteran was cooperative, not suicidal, not 
homicidal, and not psychotic.  He had a depressed mood, an 
appropriate affect, and his insight and judgment were intact.  
Later in the same month, the veteran's psychologist noted 
that the veteran's marital problems had improved.  A mental 
status evaluation confirmed the earlier month's findings.  
The psychologist again noted that the veteran's PTSD symptoms 
remained static.  

Two months later, the veteran related that he was under 
"high stress" due to being threatened with a lay-off from 
work as well as his daughter's "bad" discharge from the 
military.  His mood was anxious.  His thoughts were logical 
and goal-directed with no signs of psychosis.  He had no 
suicidal or homicidal plans.  Again, the psychologist 
concluded that the veteran's PTSD symptoms remained static.  

In December 1998, this psychologist re-evaluated the veteran.  
At that time, it was noted that the veteran's PTSD symptoms 
included re-experiencing intrusive thoughts daily, traumatic 
nightmares approximately two to three times per week 
(recalled under stress), hallucinatory flashbacks, event 
exposure distress, avoidance of reminders of the war zone, 
detachment from others (no friends, poor family 
relationships), affective numbing, a foreshortened future 
with suicidal thought and past attempts, difficulties falling 
asleep and staying asleep with sleep disturbed by nightmares 
(two to three hours on average in a sleeping period), 
irritability with loss of control of anger in verbal and 
physical manners, hypervigilance, and a startle response.  

The psychologist noted that the veteran's two primary areas 
of dysfunction included social impairment (marital problems, 
no friendships, and difficulty relating to his children) as 
well as occupational impairment.  The veteran reported that 
he left his job of 24 years due to his inability to maintain 
a constant work speed, to follow directions, and to be 
reliable at work.  The veteran described a decline in 
function and an increase in symptoms following his employment 
move from a crane operator to a clerical position.  He also 
noted high levels of frustration and having missed many days 
of work due to panic and an inability to leave his house.  

The psychologist concluded that the veteran was unemployable.  
Mental status evaluation showed that the veteran was 
depressed with a flat affect.  His thoughts were logical and 
goal-directed with no signs of psychosis.  He described 
having hallucinatory flashbacks, but denied current suicidal 
or homicidal plans.  The veteran's judgment and insight were 
fair.  According to this report, the veteran was to begin 
weekly sessions in the new year.  The psychologist concluded 
that the veteran's chronic PTSD resulted in a severe impact 
on the veteran's social and vocational function and provided 
a GAF score of 40.  

One week later, the veteran underwent a psychiatric 
examination.  According to the report of this evaluation, the 
examining psychiatrist reviewed the veteran's medical records 
and conducted a thorough interview of the veteran.  Mental 
status examination demonstrated that the veteran was alert, 
cooperative, appropriately dressed, and oriented (to time, 
place, and person) and had good eye contact, no abnormal 
motor activities, coherent speech with normal rate and flow, 
a neutral mood and affect, recurrent thoughts about Vietnam 
(in the form of nightmares and flashbacks), and no 
impulsivity.  It was noted that he experienced panic attacks, 
had no delusional thinking or suicidal or homicidal thoughts, 
had fair insight and judgment, had an intact memory (for 
immediate, recent, and remote events), and had an ability to 
maintain attention and concentration.  

The psychiatrist provided a GAF score of 60.  The 
psychiatrist explained that, despite the veteran's symptoms 
"for all these years," he had functioned as a crane 
operator until his retirement in 1998.  Furthermore, as the 
psychiatrist noted, although the veteran had symptoms which 
varied in severity between January and 

June 1997, he had not received any inpatient psychiatric 
treatment for his PTSD.  The psychiatrist noted that the 
veteran's condition affected his ability to maintain close 
relationships, but concluded that the veteran has had no 
major difficulties in relating to others.  Furthermore, the 
psychiatrist explained that the veteran was able to perform 
his activities of daily living independently, that the 
veteran's mental status evaluation did not show any cognitive 
deficits, and that he had the mental capacity to handle his 
own funds.  

The Board acknowledges the contentions made by the veteran 
throughout the current appeal, particularly that assertion 
made at the December 1998 VA psychological evaluation that he 
experienced a decline in function and an increase in symptoms 
since his employment move from a crane operator to a clerical 
position.  In this regard, the Board notes that the medical 
records received and associated with the claims folder during 
the current appeal demonstrate that the veteran has received 
increased treatment for his PTSD in recent years.  
Specifically, while the veteran previously participated in 
only three to four treatment sessions per year, he thereafter 
was treated for his PTSD almost once a month between 1995 and 
1997 and approximately once every other month in 1998.  

Furthermore, these recent medical reports reflect the 
veteran's periodic leave from work due to his PTSD symptoms.  
Additionally, at the February and June 1997 evaluations, the 
examining psychologist concluded that the veteran's PTSD had 
a significant impact on his social and vocation functioning.  
Subsequently, at the March and December 1998 evaluations, 
this psychologist described the veteran's PTSD symptoms as 
severe.  Also at the December 1998 evaluation, the 
psychologist concluded that the veteran was unemployable.  

Significantly, however, the records of treatment that the 
veteran has received for his PTSD do not support the 
psychologist's conclusions that the veteran's PTSD symptoms 
are "severe" as contemplated by the rating criteria, or 
that he is unemployable as a result of his PTSD.  
Specifically, with the exception of some episodes of acute 
exacerbations of PTSD, recent medical evidence reflects that 
the 

veteran's PTSD symptomatology has been generally controlled 
by his medicine and has been consistently defined as stable.  
Furthermore, the veteran has not been hospitalized for 
treatment for his service-connected PTSD.  In fact, even the 
veteran's treating psychologist who has consistently 
described the veteran's PTSD symptoms as more severe than 
other clinicians, has concluded that inpatient care for this 
disability was not appropriate.  

Moreover, other medical personnel who have recently examined 
the veteran have provided more well-reasoned rationale for 
their conclusions regarding the extent of the veteran's PTSD.  
For example, the examiner who conducted the January 1997 VA 
PTSD examination concluded that the symptoms of the veteran's 
PTSD, which limited his ability to do some kinds of work and 
which limited his social functioning with family and friends, 
were "in the moderate range."  This examiner noted the 
veteran's anxious mood, but also cited the negative objective 
findings shown on examination, including the facts that the 
veteran was well-dressed, alert, oriented, and cognitively 
intact and that he had good hygiene, good eye contact, a calm 
manner, a logical and relevant thought process, fair insight, 
good judgment, and no suicidal or homicidal ideations.  

Furthermore, the psychiatrist conducting the psychiatric 
examination in December 1998 explained that the veteran's 
PTSD symptoms "for all these years" did not prevent him 
from working.  Also as the psychiatrist noted, although the 
veteran's condition gave him some difficulty in maintaining 
close relationships with other people, he had had no major 
difficulties in relating to others.  This examiner also cited 
the absence of any inpatient psychiatric treatment for PTSD.  

Based on the totality of this evidence, therefore, the Board 
concludes that the veteran's PTSD results in no more than 
considerable social and industrial impairment.  With evidence 
of a general control of the veteran's PTSD symptoms with 
medication, an absence of inpatient treatment for this 
disability, the veteran's ability to work in some capacity, 
recent improvement in his relationship with his family, and 
medical conclusions that his PTSD symptomatology has been 
static for 

several years, the veteran's PTSD cannot be said to have 
caused severe social and industrial impairment as 
contemplated the rating criteria in effect prior to 
November 7, 1996.  

Because the Board has concluded that the preponderance of the 
evidence is against a finding that a disability evaluation 
greater than 50 percent for the veteran's PTSD is warranted 
under the rating criteria in effect prior to November 7, 
1996, the Board must also consider the veteran's claim under 
the new rating criteria.  In this regard, the Board 
reiterates that a 70 percent is warranted for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  61 Fed. Reg. 52701, 52702 (Oct. 8, 
1996) codified at 38 C.F.R. § 4.130, Code 9411 (1998).  

In this regard, the Board has considered all pertinent 
records which have been obtained and associated with the 
claims folder.  The Board notes that the examination 
conducted in December 1998 by the veteran's psychologist 
indicated that the veteran was depressed with a flat affect 
and described hallucinatory flashbacks.  However, the 
psychologist also noted that the veteran's thoughts were 
logical and goal-directed with no signs of psychosis, that 
his judgment and insight were fair, and that he had denied 
current suicidal or homicidal plans.  The mental status 
examination completed one week later demonstrated that the 
veteran had recurrent thoughts about Vietnam (in the form of 
nightmares and flashbacks) and experienced panic attacks.  
Significantly, however, this evaluation also showed that the 
veteran was alert, cooperative, appropriately dressed, and 
oriented (to time, place, and person) and had good eye 
contact, no abnormal motor activities, coherent 

speech with normal rate and flow, a neutral mood and affect, 
no impulsivity, no delusional thinking or suicidal or 
homicidal thoughts, fair insight and judgment, intact memory 
(for immediate, recent, and remote events), and an ability to 
maintain attention and concentration.  

Moreover, other recent medical reports confirm these 
essentially negative findings.  In particular, although the 
May 1998 examination noted the veteran's depressed mood, this 
evaluation also showed a decrease in his panic attacks.  
Furthermore, the veteran was found to be cooperative and not 
suicidal, homicidal, or psychotic.  He had an appropriate 
affect; his insight and judgment were intact; and his marital 
problems had improved.  Additionally, although the veteran's 
mood was found to be anxious in July 1998, he had logical and 
goal-directed thoughts with no signs of psychosis or suicidal 
or homicidal plans.  

In short, these evaluations demonstrate that the veteran does 
not experience suicidal ideation, obsessional rituals that 
interfere with routine activities, problems with speech, 
near-continuous panic or depression, problems with impulse 
control such that he has unprovoked irritability with periods 
of violence, spatial disorientation, or neglect of personal 
appearance.  Although he has had problems with stressful 
circumstances and problems with relationships, such problems 
have not resulted in deficiencies in most areas such as those 
including judgment and thinking.  Consequently, the Board 
finds that his symptoms are more akin to those contemplated 
by the 50 percent rating, not the 70 percent rating under the 
new criteria.  38 C.F.R. § 4.130 (1998).

The absence of pertinent problems noted during the recent 
psychiatric evaluations as well as the recent determinations 
that the veteran's PTSD symptoms are "stable" or "static" 
in nature strongly suggest that the veteran is not 
experiencing that degree of impairment generally contemplated 
by the 70 percent rating under either the old or the new 
rating criteria.  Consequently, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation greater than 50 percent for his 
service-connected PTSD under either the old or the new rating 
criteria.  


ORDER

A rating greater than 50 percent for PTSD is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

